Title: To George Washington from William Milnor, 3 January 1775
From: Milnor, William
To: Washington, George

 

Honorable Sir
Philad[elphi]a January 3d 1775

Your favour 29th Ulto Came to hand last night, I engaged 40 Musquets this Morning. Mr Palmer says he will certainly have them all ready by the first of Aprill. The Cartouch boxes, I have agreed for, at a Dollar each—I intend having one Musquet & one Cartouch box finishd & put on board of Capt. Cobourn, who is now ready to sail, but the navigation being intirely stop’d, with the Ice, Must wait for the first slatch, the Drums Coulers & fifes are already on board, please to let me know whether you will have the Musquets Number’d, & whether any letters on them, this will be no additional Expence, the Cartouch boxes likewise may be letter’d without Expence.
Mr Wilper thanks you for the trouble you have taken in sending after his Money, he would be glad you would inform him, whether the governers peace, with the Indian⟨s⟩ may be depended on, as he doubts the Authenticity of the News papers.
My wife Joins me in the Complimts of the season wishing many happy New Years to you with your Lady, be pleased to remember me to Mr Lund Washington, & blive me to be Dr Sir Your Most Obdt Humbl. Servt

William Milnor


P.S. Capt. Cobourn says that when he comes Nearly Opisite to Mount Vernon he will hoist his Jack at his Mast head so that if you would chose to have the Drums &c. for fairfax landed at your house may send the boat on board if not he will proced to Allexandria with them.

